UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2013 DUSSAULT APPAREL, INC. (Exact name of registrant as specified in its charter) NEVADA State or Other Jurisdiction of Incorporation 000-52452 98-0513727 (Commission File Number) (IRS Employer Identification Number) # 98 50 Carrera 73, Medellin, Medellin, Colombia (Address of principal executive offices) (Zip Code) 311 412-99-01 Registrant’s telephone number, including area code 1885 Shore Drive South, South Pasadena, FL 33707, (727) 902-2594 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e 4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 15, 2013 pursuant to N.R.S. 78.315 and N.R.S. 78.325, the Board of Directors appointed Alberto Barrientos as a member of the Board of Directors of Dussault Apparel, Inc. (the “Company”). On that same day of October 15, 2013, Natalie Bannister, President, Chief Executive Officer, Chief Financial Officer, Treasure, and Director of the Company presented her letter of resignation from all appointments as an officer or director of the Company.As the sole Director, Mr. Alberto Barrientos may act, in his capacity as the sole decision maker of the Company, as interim President and Chief Financial Officer until such time that the Board of Directors duly appoints the same.Neither resignation was the result of any disagreement with our operations, policies, or practices. Familial Relationships There are no familial relationships between Mr. Alberto Barrientos and the Company. Biographical Information Alberto Barrientos Orlando Alberto Barrientos Acevedo, “Alberto Barrientos, is a 43 year old lawyer residing in Medellin, Colombia.Mr. Barrientos is a graduate of Institution Marco Fidel Suarez, where he received his bachelor’s degree in 1998.In 2007, Mr. Barrientos graduated from Luis amigo University Foundation with a law degree.Since 2007, Mr. Barrientos has practiced law as attorney for Osorio and Barrientos Abogados Law Firm. Ownership of Certain Directors and Management There is no change, as of the date of this Form 8-K filing, in the beneficial owners of the Company, the Company hereby discloses the equity holdings of Mr. Alberto Barrientos, as members of the Board of Directors and/or management as follows: Manager Shares % of Ownership Alberto Barrientos 0 0.00% Litigation During the past ten years, Mr. Alberto Barrientos has not been the subject of the following events: 1. A petition under the Federal bankruptcy laws or any state insolvency law was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; 2. Convicted in a criminal proceeding or is a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); 2 3. The subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities; i) Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator,floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or anassociated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; ii) Engaging in any type of business practice; or iii) Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; 4. The subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in paragraph 3.i in the preceding paragraph or to be associated with persons engaged in any such activity; 5. Was found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; 6. Was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; 7. Was the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: i) Any Federal or State securities or commodities law or regulation; or ii) Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or iii) Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 8. Was the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Material Plans, Contracts or Other Arrangements None. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dussault Apparel, Inc. Date: November 19, 2013 By: /s/Alberto Barrientos Alberto Barrientos 4
